





CITATION:
R. v. Youmans, 2011 ONCA 708



DATE: 20111114



DOCKET: C52583



COURT OF APPEAL FOR ONTARIO



Rosenberg, Sharpe and Juriansz JJ.A.



BETWEEN



Her Majesty The Queen



Respondent



and



Jeffrey Youmans



Appellant



Michael J. Venturi, for the appellant



Catherine Mullaly, for the respondent



Heard and endorsed: November 10, 2011



On appeal from sentence imposed by Justice Patricia Hennessey
          of the Superior Court of Justice, dated April 1, 2010.



APPEAL BOOK ENDORSEMENT



[1]

The only issue raised is the credit for pre-sentence custody. There were
    ample reasons in the record for giving only 1.5:1 credit, particularly the
    appellants  extensive record for the crimes of violence and history of
    violating release conditions, which made parole highly unlikely.

[2]

Accordingly, while leave to appeal sentence is granted, the appeal is
    dismissed.


